DETAILED ACTION
Status of Claims
This action is in response to the amendments to application 15/924844 filed on 01/27/2022. Claims 1-3, 5-7 and 9-22 are pending and have been examined in this office action. Claims 1-3, 5, and 7-20 have been amended. Claims 4 and 8 have been canceled. Claim 22 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 9, filed 1/27/2022, with respect to 35 USC § 101 have been fully considered and are persuasive.  The  35 USC § 101 rejection of claims 1-3, 5,-7, 9-14 has been withdrawn.  However, the amended limitations to claims 15-20 have do not overcome the 101 rejection. Examiner suggests amending claims 15-20 to include the proposed amendment of moving the autonomous vehicle to overcome the 101 rejection
Applicant’s arguments with respect to independent claims 1, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly applied reference, Shalev-Shwartz et al. U.S. Pub. No. 2018/0032082 (“Shalev-Shwartz”), discloses the amended claim limitations wherein:
receiving data indicating a motion plan of an autonomous vehicle through an environment, wherein the motion plan is determined based at least in part on a plurality of different constraints associated with the environment, and wherein the motion plan comprises a trajectory of the autonomous vehicle through the environment, the trajectory comprising a plurality of different points; (see at least [¶ 0258] As described above, other constraints may also be implicated by detection of a target vehicle or a pedestrian in the environment of the host vehicle. For example, the predicted trajectories of the host vehicle and target vehicle 1217 may be considered and where the two trajectories intersect (e.g., at intersection point 1230), a hard constraint may require t.sub.1.sup.l>t.sub.2.sup.a or t.sub.1.sup.l>t.sub.2.sup.a+0.5 where the host vehicle is vehicle 1, and target vehicle 1217 is vehicle 2. Similarly, the trajectory of pedestrian 1215 (based on a heading direction and speed) may be monitored relative to the projected trajectory of the host vehicle. Given a particular pedestrian trajectory, with every point p on the trajectory, t(p) will represent the time required for the pedestrian to reach point p (i.e., point 1231 in FIG. 12).) 
for at least one point of the plurality of different points, determining, for at least one constraint of the plurality of different constraints, a sub measure of an influence of the constraint on the determination of the motion plan at the at least one point, wherein a measure of the influence of the at least one constraint is indicative of a respective contribution of the at least one constraint to the determination of the motion plan; and (see at least [Fig. 12] AND [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments. AND [¶ 0200] The set of Desires, together with a set of hard constraints that are defined directly based on the sensed state, establish an optimization problem whose solution is the trajectory for the vehicle. The hard constraints may be employed to further increase the safety of the system, and the Desires can be used to provide driving comfort and human-like driving behavior of the system. The trajectory provided as a solution to the optimization problem, in turn, defines the commands that should be provided to the steering, braking, and/or engine actuators in order to accomplish the trajectory.)

    PNG
    media_image1.png
    577
    670
    media_image1.png
    Greyscale

Fig. 1: Figure 12 image captured of host vehicle environment
providing, through a user interface, data indicative of the at least one constraint and the measure of the influence of the at least one constraint on the determination of the motion plan at the point (see at least [¶ 0166] FIG. 7 is a flowchart showing an exemplary process 700 for causing one or more navigational responses based on an analysis of three sets of images, consistent with disclosed embodiments. At step 710, processing unit 110 may receive a first, second, and third plurality of images via data interface 128. For instance, cameras included in image acquisition unit 120 (such as image capture devices 122, 124, and 126 having fields of view 202, 204, and 206) may capture a first, second, and third plurality of images of an area forward and/or to the side of vehicle 200 and transmit them over a digital connection (e.g., USB, wireless, Bluetooth, etc.) to processing unit 110. In some embodiments, processing unit 110 may receive the first, second, and third plurality of images via three or more data interfaces. For example, each of image capture devices 122, 124, 126 may have an associated data interface for communicating data to processing unit 110. The disclosed embodiments are not limited to any particular data interface configurations or protocols.)
Furthermore, the newly applied reference, Gollu et al. U.S. Pub. No. 2007/0018811 (“Gollu”) teaches the amended claim limitation for refining one or more instructions associated with the generation, (see at least [¶ 0074] The host processing system 18 may have knowledge (stored in the database 24, for example) about physical constraints of the environment and make additional position refinements based on that information. For example, the host processing system 18 may know the location of certain walls or other permanently located obstacles in the environment and, based thereon, refine the reported position of an object if the reported position coincides with such a wall or obstacle. Also, for certain object types, the host processing system 18 may assume that no two objects are in the same position at the same time.)

Claim Rejections - 35 USC § 101
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes for obtaining data of constraints in the environment around a subject vehicle and measuring the influence of said constraints. 
Claims 15 and 18 recite a method, system, and computer-readable medium for gathering data related to constraints in the environment of a vehicle’s motion plan. This is a generic mental process towards an abstract idea of a mental process for gathering obstacle data.
The claimed invention is directed to an abstract idea without significantly more. The claims recite a generic system of generating data related to a vehicles plan of motion. This judicial exception is not integrated into a practical application because the independent claim is directed to an abstract idea with additional generic elements, one or more “computing devices”. Accordingly, these additional elements do not integrate the abstract idea of data collection into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic hardware component, such as a “computing device, cannot provide an inventive concept. Thus, the claim is not patent eligible.
Claims 16-17 and 19-20 recite a method, system, and computer-readable medium for to specifically generate data associated with the constraints such as pedestrians, cyclists and other obstacles, including distance and location information. The claims further recite measuring the influence of actions of different actions the autonomous driving vehicle may include in the motion plan. These claims when given broadest reasonable interpretation are merely methods, systems, and computer-readable mediums for data collection and analyzing, and does not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore, this additional element is directed to an abstract idea. Thus, the claims are directed to a judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev-Shwartz et al. U.S. Pub. No. 2018/0032082 (“Shalev-Shwartz”).
Regarding claim 15 as best understood, Shalev-Shwartz discloses a system comprising: one or more processors; and a memory storing instructions that when executed by the one or more processors cause the system to perform operations comprising:22
receiving data indicating a motion plan of an autonomous vehicle through an environment, wherein the motion plan is determined based at least in part on a plurality of different constraints associated with the environment, and wherein the motion plan comprises a trajectory of the autonomous vehicle through the environment, the trajectory comprising a plurality of different points; (see at least [¶ 0258] As described above, other constraints may also be implicated by detection of a target vehicle or a pedestrian in the environment of the host vehicle. For example, the predicted trajectories of the host vehicle and target vehicle 1217 may be considered and where the two trajectories intersect (e.g., at intersection point 1230), a hard constraint may require t.sub.1.sup.l>t.sub.2.sup.a or t.sub.1.sup.l>t.sub.2.sup.a+0.5 where the host vehicle is vehicle 1, and target vehicle 1217 is vehicle 2. Similarly, the trajectory of pedestrian 1215 (based on a heading direction and speed) may be monitored relative to the projected trajectory of the host vehicle. Given a particular pedestrian trajectory, with every point p on the trajectory, t(p) will represent the time required for the pedestrian to reach point p (i.e., point 1231 in FIG. 12).) 
for at least one point of the plurality of different points, determining, for at least one constraint of the plurality of different constraints, a sub measure of an influence of the constraint on the determination of the motion plan at the at least one point, wherein a measure of the influence of the at least one constraint is indicative of a respective contribution of the at least one constraint to the determination of the motion plan; and (see at least [Fig. 12] AND [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments. AND [¶ 0200] The set of Desires, together with a set of hard constraints that are defined directly based on the sensed state, establish an optimization problem whose solution is the trajectory for the vehicle. The hard constraints may be employed to further increase the safety of the system, and the Desires can be used to provide driving comfort and human-like driving behavior of the system. The trajectory provided as a solution to the optimization problem, in turn, defines the commands that should be provided to the steering, braking, and/or engine actuators in order to accomplish the trajectory.) 

    PNG
    media_image1.png
    577
    670
    media_image1.png
    Greyscale

Fig. 1: Figure 12 image captured of host vehicle environment

Regarding claim 16 as best understood, Shalev-Shwartz discloses the system of claim 15, wherein:
the environment comprises a plurality of different objects; (see at [¶ 0143] FIG. 5B is a flowchart showing an exemplary process 500B for detecting one or more vehicles and/or pedestrians in a set of images, consistent with disclosed embodiments.)
one or more of the plurality of different constraints are associated with the plurality of different objects; and (see at least [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments.)
determining the sub measure of the influence of the at least one constraint comprises (see at least [¶ 0218] These constraints may include no-drive zones surrounding various types of detected objects (e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.) In some cases, the size of the zone may vary based on a detected motion (e.g., speed and/or direction) of a detected object. Other constraints may include a maximum speed of travel when passing within an influence zone of a pedestrian, a maximum deceleration (to account for a target vehicle spacing behind the host vehicle), a mandatory stop at a sensed crosswalk or railroad crossing, etc.) 
determining a contribution of at least one object of the plurality of different objects to the determination of the motion plan at the point (see at least [¶ 0165] At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. In some embodiments, processing unit 110 may use data derived from execution of velocity and acceleration module 406 to cause the one or more navigational responses. Additionally, multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.)

Regarding claim 17 as best understood, Shalev-Shwartz discloses the system of claim 15, wherein: 
the environment comprises a plurality of different objects; (see at [¶ 0143] FIG. 5B is a flowchart showing an exemplary process 500B for detecting one or more vehicles and/or pedestrians in a set of images, consistent with disclosed embodiments.)
one or more of the plurality of different constraints are associated with a plurality of different actions the autonomous vehicle is instructed to take with respect to the plurality of different objects; and (see at least [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments.)
determining the sub measure of the influence of the at least one constraint comprises (see at least [¶ 0218] These constraints may include no-drive zones surrounding various types of detected objects (e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.) In some cases, the size of the zone may vary based on a detected motion (e.g., speed and/or direction) of a detected object. Other constraints may include a maximum speed of travel when passing within an influence zone of a pedestrian, a maximum deceleration (to account for a target vehicle spacing behind the host vehicle), a mandatory stop at a sensed crosswalk or railroad crossing, etc.)
determining a contribution of at least one action of the plurality of different actions to the determination of the motion plan at the point (see at least [¶ 0165] At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. In some embodiments, processing unit 110 may use data derived from execution of velocity and acceleration module 406 to cause the one or more navigational responses. Additionally, multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. U.S. Pub. No. 2018/0032082 (“Shalev-Shwartz”) in view of Gollu et al. U.S. Pub. No. 2007/0018811 (“Gollu”).
Regarding claim 1 as best understood, Shalev-Shwartz discloses a computer-implemented method for analyzing a motion plan of an autonomous vehicle, the method comprising:
receiving data indicating a motion plan comprising at least one trajectory of an autonomous vehicle through an environment, wherein the at least one trajectory comprises a plurality of different points, wherein the motion plan is generated, determined, or selected based at least in part on a plurality of different constraints associated with the environment; (see at least [¶ 0258] As described above, other constraints may also be implicated by detection of a target vehicle or a pedestrian in the environment of the host vehicle. For example, the predicted trajectories of the host vehicle and target vehicle 1217 may be considered and where the two trajectories intersect (e.g., at intersection point 1230), a hard constraint may require t.sub.1.sup.l>t.sub.2.sup.a or t.sub.1.sup.l>t.sub.2.sup.a+0.5 where the host vehicle is vehicle 1, and target vehicle 1217 is vehicle 2. Similarly, the trajectory of pedestrian 1215 (based on a heading direction and speed) may be monitored relative to the projected trajectory of the host vehicle. Given a particular pedestrian trajectory, with every point p on the trajectory, t(p) will represent the time required for the pedestrian to reach point p (i.e., point 1231 in FIG. 12).)
determining for at least one point of the plurality of different points, a sub measure of  an influence at least one of the plurality of different constraints on the motion plan at least one point, wherein a measure of the influence of the at least one constraint is indicative of a respective contribution of the at least one constraint to a generative, a determination, or a selection of the motion plan; (see at least [Fig. 12] AND [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments. AND [¶ 0200] The set of Desires, together with a set of hard constraints that are defined directly based on the sensed state, establish an optimization problem whose solution is the trajectory for the vehicle. The hard constraints may be employed to further increase the safety of the system, and the Desires can be used to provide driving comfort and human-like driving behavior of the system. The trajectory provided as a solution to the optimization problem, in turn, defines the commands that should be provided to the steering, braking, and/or engine actuators in order to accomplish the trajectory.)

    PNG
    media_image1.png
    577
    670
    media_image1.png
    Greyscale

Fig. 1: Figure 12 image captured of host vehicle environment
the determination, or the selection of the motion plan based on the measure of the influence of the at least one constraint; and (see at least [¶ 0218] These constraints may include no-drive zones surrounding various types of detected objects (e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.) In some cases, the size of the zone may vary based on a detected motion (e.g., speed and/or direction) of a detected object. Other constraints may include a maximum speed of travel when passing within an influence zone of a pedestrian, a maximum deceleration (to account for a target vehicle spacing behind the host vehicle), a mandatory stop at a sensed crosswalk or railroad crossing, etc.) 
instructing the autonomous vehicle to move in accordance with one or more motion plans that are generated, determined, or selected based on the one or more refined instructions (see at least [¶ 0007] providing the navigational state to a trained navigational system; receiving, from the trained navigational system, a desired navigational action for execution by the autonomous vehicle in response to the identified navigational state…)
Shalev-Shwartz fails to disclose reining the instructions associated with the route generation. However, Gollu teaches the system for refining one or more instructions associated with the generation, (see at least [¶ 0074] The host processing system 18 may have knowledge (stored in the database 24, for example) about physical constraints of the environment and make additional position refinements based on that information. For example, the host processing system 18 may know the location of certain walls or other permanently located obstacles in the environment and, based thereon, refine the reported position of an object if the reported position coincides with such a wall or obstacle. Also, for certain object types, the host processing system 18 may assume that no two objects are in the same position at the same time.)
Thus, Shalev-Shwartz discloses analyzing the environment around a subject vehicle and determining constraint influence around said subject vehicle. Gollu teaches reining the instructions associated with the route generation for the subject through the environment. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to have modified Shalev-Shwartz and incorporate the teachings of Gollu to refine the generation of the route along which the vehicle operates. Doing so allows for immediate and Realtime navigation of the vehicle.

Regarding claim 2 as best understood, Shalev-Shwartz discloses the computer-implemented method of claim 1, wherein determining the sub measure of the influence of the at least one constraint at the at least one point comprises determining a respective measure of a respective influence of the at least one constraint relative to one or more other constraint of the plurality of different constraints (see at least [0218] These constraints may include no-drive zones surrounding various types of detected objects (e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.) In some cases, the size of the zone may vary based on a detected motion (e.g., speed and/or direction) of a detected object. Other constraints may include a maximum speed of travel when passing within an influence zone of a pedestrian, a maximum deceleration (to account for a target vehicle spacing behind the host vehicle), a mandatory stop at a sensed crosswalk or railroad crossing, etc.)

Regarding claim 3 as best understood, Shalev-Shwartz discloses the computer-implemented method of claim 1, wherein:
the environment comprises a plurality of different objects; (see at [¶ 0143] FIG. 5B is a flowchart showing an exemplary process 500B for detecting one or more vehicles and/or pedestrians in a set of images, consistent with disclosed embodiments.)
one or more of the plurality of different constraints are associated with the plurality of different objects; and (see at least [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments.)
determining the measure of an influence of the at least one constraint at the at least one point comprises (see at least [¶ 0218] These constraints may include no-drive zones surrounding various types of detected objects (e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.) In some cases, the size of the zone may vary based on a detected motion (e.g., speed and/or direction) of a detected object. Other constraints may include a maximum speed of travel when passing within an influence zone of a pedestrian, a maximum deceleration (to account for a target vehicle spacing behind the host vehicle), a mandatory stop at a sensed crosswalk or railroad crossing, etc.)
determining a contribution of at least one object of the plurality of different objects to the generation, the determination, or the selection of the motion plan (see at least [¶ 0165] At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. In some embodiments, processing unit 110 may use data derived from execution of velocity and acceleration module 406 to cause the one or more navigational responses. Additionally, multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.)  

Regarding claim 5 as best understood, Shalev-Shwartz discloses the computer-implemented method of claim 1, wherein:
the environment comprises a plurality of different objects; (see at [¶ 0143] FIG. 5B is a flowchart showing an exemplary process 500B for detecting one or more vehicles and/or pedestrians in a set of images, consistent with disclosed embodiments.)
one or more of the plurality of different constraints are associated with a plurality of different actions the autonomous vehicle is instructed to take with respect to the plurality of different objects; and (see at least [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments. AND [¶ 0007] providing the navigational state to a trained navigational system; receiving, from the trained navigational system, a desired navigational action for execution by the autonomous vehicle in response to the identified navigational state…)
determining the sub measure of the influence of the at least one constraint at the at least one point comprises (see at least [¶ 0218] These constraints may include no-drive zones surrounding various types of detected objects (e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.) In some cases, the size of the zone may vary based on a detected motion (e.g., speed and/or direction) of a detected object. Other constraints may include a maximum speed of travel when passing within an influence zone of a pedestrian, a maximum deceleration (to account for a target vehicle spacing behind the host vehicle), a mandatory stop at a sensed crosswalk or railroad crossing, etc.) 
determining a contribution of at least one action of the plurality of different actions to the generation, the determination, or the selection of the motion plan (see at least [¶ 0165] At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. In some embodiments, processing unit 110 may use data derived from execution of velocity and acceleration module 406 to cause the one or more navigational responses. Additionally, multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.)

Regarding claim 6 as best understood, Shalev-Shwartz discloses the computer-implemented method of claim 5, wherein the plurality of different actions instruct the autonomous vehicle to one or more of pass an object of the plurality of different objects, maintain a position relative to an object of the plurality of different objects, maintain a distance between the autonomous vehicle and an object of the plurality of different objects, avoid an object of the plurality of different objects, or yield to an object of the plurality of different objects (see at least [¶ 0165] At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. In some embodiments, processing unit 110 may use data derived from execution of velocity and acceleration module 406 to cause the one or more navigational responses. Additionally, multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.)

Regarding claim 9 as best understood, Shalev-Shwartz discloses the computer-implemented method of claim 1, 
wherein determining the sub measure of the influence of the at least one constraint comprises determining, based at least in part on (see at least [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments.) 
data utilized in 21one or more of the generating, the determining, or the selecting of the motion plan, the sub measure of the influence of the constraint (see at least [¶ 0165] At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. In some embodiments, processing unit 110 may use data derived from execution of velocity and acceleration module 406 to cause the one or more navigational responses. Additionally, multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz and Gollu as applied to claim 1 above, and further in view of Iagnemma et al. U.S. Pub. No. 2017/0356751 (“Iagnemma”).
Regarding claim 7 as best understood, Shalev-Shwartz discloses the computer-implemented method of claim 1, wherein: determining the sub measure of the influence of the at least one constraint at the at least one point comprises determining a contribution of at least one a function of the plurality of different functions to the generation, the determination, or the selection of the motion plan (see at least [¶ 0165] At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. In some embodiments, processing unit 110 may use data derived from execution of velocity and acceleration module 406 to cause the one or more navigational responses. Additionally, multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.) 
Shalev-Shwartz fails to explicitly disclose the plurality of different constraints comprise a plurality of different functions for determining constituent costs of the motion plan. However, Iagnemma teaches the motion plan is one or more of generated, determined, or selected based at least in part on its cost; the plurality of different constraints are associated with a plurality of different functions for determining constituent costs of the motion plan; and (see at least [007] Identification of the best, or optimal, route 14 from among the candidate routes is generally accomplished by employing algorithms (such as A*, D*, Dijkstra's algorithm, and others) that identify a route that minimizes a specified cost. This cost is typically a function of one or more criteria, often including the distance traveled along a candidate route, the expected time to travel along the candidate route when considering speed limits, traffic conditions, and other factors.)
Thus, Shalev-Shwartz discloses a method for analyzing the motion of a vehicle. Iagnemma teaches the method wherein the motion plan is one or more of generated, determined, or selected based at least in part on its cost and the plurality of different constraints comprise a plurality of different functions for determining constituent costs of the motion plan.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz and incorporate the teachings of Iagnemma and include the motion plan is one or more of generated, determined, or selected based at least in part on its cost and the plurality of different constraints comprise a plurality of different functions for determining constituent costs of the motion plan. Doing so allows the method to take into account the constraints/obstacles and chose the most cost effective route or motion plan.

Claims 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz and Gollu as applied to claim 9 above, and further in view of Bonar et al. U.S. Pub. No. 2010/0124196 (“Bonar”).
Regarding claim 10 as best understood, SHALEV-SHWARTZ  discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. SHALEV-SHWARTZ  fails to explicitly disclose the method to measure of the influence of the constraint comprises replicating at least a portion of the data.
However, Bonar teaches the computer-implemented method of claim 9, wherein determining the sub measure of the influence of the at least one constraint comprises replicating at least a portion of the data utilized in one or more of the generating, the determining, or the selecting of the motion plan (see at least [0181] Only the data contained in the node is necessary to determine the uniqueness of a node, or whether it has been superseded by a new version, not the method of transferring it to the device. If one node was sent over Wi-Fi, while another copy of the same node was sent through SMS or over a Bluetooth link, the node ID and version information are still present and are used to determine whether the nodes are duplicates or which supersedes the other if they have identical node IDs. Switching communication paths does not interfere with moving data items between devices and detecting duplicate transmissions.) 
Thus, SHALEV-SHWARTZ  discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. Bonar teaches the method to measure of the influence of the constraint comprises replicating at least a portion of the data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHALEV-SHWARTZ  and incorporate the teachings of Bonar to measure of the influence of the constraint comprises replicating at least a portion of the data. Doing so allows for accurate and efficient constraint or obstacle information gathering. 

Regarding claim 11 as best understood, SHALEV-SHWARTZ  discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. SHALEV-SHWARTZ  fails to explicitly disclose the method to measure of the influence of the constraint comprises deterministically recovering, based at least in part on replication of the at least a portion of the data.
However, Bonar teaches the computer-implemented method of claim 10, wherein determining the sub measure of the influence of the at least one constraint comprises deterministically recovering, based at least in part on a replication of at least the portion of the data utilized in one or more of the generating, the determining, or the selecting the motion plan, a contribution of the constraint to the generation, the determination, or the selection of the motion plan (see at least [0171] If there is now a complete message, either because a complete message was received or because all segments of a larger message have now been received (8030), the Protocol Manager removes any transmission modifications that were made by the sending Protocol Manager, such as encoding of problematic data bytes, compression, encryption, or others, and recovers the original data block (8040). This data block is passed to the Dispatch Manager for further non-communication path-dependent processing, and the process terminates.)
Thus, SHALEV-SHWARTZ  discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. Bonar teaches the method to measure of the influence of the constraint comprises deterministically recovering, based at least in part on replication of the at least a portion of the data.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHALEV-SHWARTZ  and incorporate the teachings of Bonar to measure of the influence of the constraint comprises replicating at least a portion of the data. Doing so allows for accurate and efficient constraint or obstacle information gathering. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz and Gollu as applied to claim 1 above, and further in view of Okamura et al. JP 2011059857 (“Okamura”).
Regarding claim 12 as best understood, SHALEV-SHWARTZ  discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. SHALEV-SHWARTZ  fails to explicitly disclose the method to include generating an interface indicating the measure of the influence of the constraint on the motion plan.
However, Okamura teaches the computer-implemented method of claim 1, comprising generating, by the computing system and for display by a computing device, the user interface, wherein the user interface indicates, for each respective constraint of the plurality of different constraints, the respective measure of the respective influence of the constraint on the motion plan (see at least [0018] According to this configuration, the display unit preferentially incorporates and displays in the bird's eye image around the host vehicle an image of an object having a high possibility of contact with the host vehicle. For this reason, the calculation load of the apparatus can be efficiently reduced.)
Thus, SHALEV-SHWARTZ  discloses a method for analyzing the motion of a vehicle. Okamura teaches generating an interface indicating the measure of the influence of the constraint on the motion plan.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHALEV-SHWARTZ  and incorporate the teachings of Okamura for generating an interface indicating the measure of the influence of the constraint on the motion plan. Doing so allows the method to display the surrounding obstacles/constraints to the vehicle with a measure of the constraint influence/effect.

Regarding claim 13 as best understood, SHALEV-SHWARTZ  discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. SHALEV-SHWARTZ  fails to explicitly disclose the method to include generating an interface depicting the environment surrounding the subject vehicle with the different element constraints.
However, Okamura teaches the computer-implemented method of claim 12, wherein generating the user interface comprises generating an interface depicting a scene of the environment comprising a plurality of different elements associated with the plurality of different constraints (see at least [0021] Further, the present invention displays a captured image around the host vehicle as a bird's-eye image around the host vehicle, and displays the image of the object at a position corresponding to the distance from the host vehicle to the object around the host vehicle in the bird's-eye view image.)
Thus, SHALEV-SHWARTZ  discloses a method for analyzing the motion of a vehicle. Okamura teaches generating an interface depicting the environment surrounding the subject vehicle with the different element constraints.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SHALEV-SHWARTZ  and incorporate the teachings of Okamura for generating an interface depicting the environment surrounding the subject vehicle with the different element constraints. Doing so allows the method to display the surrounding obstacles/constraints to the vehicle with a measure of the constraint influence/effect.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz in view of Gollu and Okamura as applied to claim 12 above, and further in view of Chao.
Regarding claim 14 as best understood, Shalev-Shwartz in view of Gollu and Okamura discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. Shalev-Shwartz fails to explicitly disclose the method to include generating an interface depicting the environment surrounding the subject vehicle with the different element constraints.
However, Chao teaches the computer-implemented method of claim 12, wherein: generating the user interface comprises generating an interface depicting the at least one trajectory (see at least [0055] FIG. 6A is a schematic diagram of yet another exemplary trajectory map shown at 600 and having a trajectory 605 taken by the user of a client, say 104b, in FIGS. 1A-1B. As illustrated, the map shown at 600 may include an origin 602 of the user and a nominal route 604, where the user may be guided by the autonomous guidance system to a recovery point 606. FIG. 6B shows a visual display 610 that may be presented on the display monitor of the client when the user passes through a point D1 on the trajectory 605, where the display 610 is similar to the display 518 in FIG. 5B. In FIG. 6B, it is assumed the distance 608 is smaller than the pseudo-navigation threshold. However, if the distance 608 is greater than the pseudo-navigation threshold, the ADI system may be triggered and present a display similar to the display 346 in FIG. 3B prior to presentation of the display 610.)
Thus, Shalev-Shwartz in view of Gollu and Okamura discloses a method for analyzing the motion of a vehicle, and generating an interface depicting the environment surrounding the subject vehicle with the different element constraints. Chao teaches the motion plan comprises a trajectory of the autonomous vehicle through the environment.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz in view of Gollu and Okamura and incorporate the teachings of Chao for generating an interface depicting the environment surrounding the subject vehicle with the different element constraints. Doing so allows the method to display the surrounding obstacles/constraints to the vehicle with a measure of the constraint influence/effect.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz in view of Swenson et al. U.S. Pub. No. 2013/0158772 (“Swenson”).
Regarding claim 18 as best understood, Shalev-Shwartz discloses one or more non-transitory computer-readable media comprising instructions that when executed by one or more computing devices cause the one or more computing devices to perform operations comprising, for at least one autonomous vehicle of a plurality of different autonomous vehicles belonging to a fleet of autonomous vehicles:  
receiving, from the at least one autonomous vehicle, data indicating a motion plan of the at least one autonomous vehicle through an environment, wherein the motion plan is generated, determined, or selected based at least in part on a plurality of different constraints associated with the environment, wherein the motion plan comprises at least one trajectory of the at least one autonomous vehicle through the environment, wherein the at least one trajectory comprises a plurality of different points; and (see at least [¶ 0258] As described above, other constraints may also be implicated by detection of a target vehicle or a pedestrian in the environment of the host vehicle. For example, the predicted trajectories of the host vehicle and target vehicle 1217 may be considered and where the two trajectories intersect (e.g., at intersection point 1230), a hard constraint may require t.sub.1.sup.l>t.sub.2.sup.a or t.sub.1.sup.l>t.sub.2.sup.a+0.5 where the host vehicle is vehicle 1, and target vehicle 1217 is vehicle 2. Similarly, the trajectory of pedestrian 1215 (based on a heading direction and speed) may be monitored relative to the projected trajectory of the host vehicle. Given a particular pedestrian trajectory, with every point p on the trajectory, t(p) will represent the time required for the pedestrian to reach point p (i.e., point 1231 in FIG. 12).)
determining, for at least one point of the plurality of different points, for at least one of the plurality of different constraints, a sub measure of an influence of the at least one constraint on the motion plan of the at least one autonomous vehicle at the at least point, wherein a measure of the influence of the at least one constraint is indicative of a respective contribution of the at least one constraint to a generation, a determination, or a selection of the motion plan; and (see at least [Fig. 12] AND [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments. AND [¶ 0200] The set of Desires, together with a set of hard constraints that are defined directly based on the sensed state, establish an optimization problem whose solution is the trajectory for the vehicle. The hard constraints may be employed to further increase the safety of the system, and the Desires can be used to provide driving comfort and human-like driving behavior of the system. The trajectory provided as a solution to the optimization problem, in turn, defines the commands that should be provided to the steering, braking, and/or engine actuators in order to accomplish the trajectory.)

    PNG
    media_image1.png
    577
    670
    media_image1.png
    Greyscale

Fig. 1: Figure 12 image captured of host vehicle environment

Shalev-Shwartz fails to disclose a user interface showing constraint and the measure of the influence of the at least one constraint on the generation, the determination, or the selection of the motion plan. However, Swenson teaches providing, through a user interface, data indicative of the at least one constraint and the measure of the influence of the at least one constraint on the generation, the determination, or the selection of the motion plan (see at least [¶ 0054] In step 702, the system 10 or other device receives or otherwise accesses cartographic data or other data that represents a desired route or path across a field or other area. For example, the route may consist of a number of parallel paths in a field a specified distance apart. The route may take into account the boundaries of the field and any known obstacles such as buildings, trees, fences, etc. The system 10 or other device may display several optional routes or paths and permit the vehicle operator to select one. The route data may be obtained from any source such as a separate computer or network running conventional agricultural mapping software.)
Thus, Shalev-Shwartz discloses a method for analyzing the motion of a vehicle, and generating an interface depicting the environment surrounding the subject vehicle with the different element constraints. Swenson teaches a user interface showing constraint and the measure of the influence of the at least one constraint on the generation, the determination, or the selection of the motion plan.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz and incorporate the teachings of Swenson to include a user interface showing constraint and the measure of the influence of the at least one constraint on the generation, the determination, or the selection of the motion plan. Doing so allows the method to display the surrounding obstacles/constraints to the vehicle with a measure of the constraint influence/effect.

Regarding claim 19 as best understood, Shalev-Shwartz et al. U.S. Pub. No. 2018/0032082 (“Shalev-Shwartz”) discloses the one or more non-transitory computer-readable media of claim 18, wherein: 
the environment comprises a plurality of different objects; (see at [¶ 0143] FIG. 5B is a flowchart showing an exemplary process 500B for detecting one or more vehicles and/or pedestrians in a set of images, consistent with disclosed embodiments.)
one or more of the plurality of different constraints are associated with the plurality of different objects; and (see at least [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments.) 
determining the sub measure of the influence of the at least one constraint at the at least point comprises (see at least [¶ 0218] These constraints may include no-drive zones surrounding various types of detected objects (e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.) In some cases, the size of the zone may vary based on a detected motion (e.g., speed and/or direction) of a detected object. Other constraints may include a maximum speed of travel when passing within an influence zone of a pedestrian, a maximum deceleration (to account for a target vehicle spacing behind the host vehicle), a mandatory stop at a sensed crosswalk or railroad crossing, etc.) 
determining a contribution of at least one object of the plurality of different objects to the generation, the determination, or the selection of the motion plan of the at least one autonomous vehicle at the at least point (see at least [¶ 0165] At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. In some embodiments, processing unit 110 may use data derived from execution of velocity and acceleration module 406 to cause the one or more navigational responses. Additionally, multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.) 

Regarding claim 20 as best understood, Shalev-Shwartz discloses the one or more non-transitory computer-readable media of claim 18, wherein: 
the environment comprises a plurality of different objects; (see at [¶ 0143] FIG. 5B is a flowchart showing an exemplary process 500B for detecting one or more vehicles and/or pedestrians in a set of images, consistent with disclosed embodiments.)
one or more of the plurality of different constraints are associated with a plurality of different actions the at least one autonomous vehicle is instructed to take with respect to the plurality of different objects; and (see at least [¶ 0053] FIG. 12 provides a diagram of a representative image captured of an environment of a host vehicle, along with potential navigational constraints consistent with the disclosed embodiments. AND [¶ 0007] providing the navigational state to a trained navigational system; receiving, from the trained navigational system, a desired navigational action for execution by the autonomous vehicle in response to the identified navigational state…)
determining the sub measure of the influence of the at least one constraint at the at least point comprises (see at least [¶ 0218] These constraints may include no-drive zones surrounding various types of detected objects (e.g., target vehicles, pedestrians, stationary objects on the side of a road or in a roadway, moving objects on the side of a road or in a roadway, guard rails, etc.) In some cases, the size of the zone may vary based on a detected motion (e.g., speed and/or direction) of a detected object. Other constraints may include a maximum speed of travel when passing within an influence zone of a pedestrian, a maximum deceleration (to account for a target vehicle spacing behind the host vehicle), a mandatory stop at a sensed crosswalk or railroad crossing, etc.) 
determining a contribution of at least one action of the plurality of different actions to the generation, the determination, or the selection of the motion plan of the at least one autonomous vehicle at the at least point (see at least [¶ 0165] At step 630, processing unit 110 may execute navigational response module 408 to cause one or more navigational responses in vehicle 200 based on the analysis performed at step 620 and the techniques as described above in connection with FIG. 4. Navigational responses may include, for example, a turn, a lane shift, a change in acceleration, a change in velocity, braking, and the like. In some embodiments, processing unit 110 may use data derived from execution of velocity and acceleration module 406 to cause the one or more navigational responses. Additionally, multiple navigational responses may occur simultaneously, in sequence, or any combination thereof.) 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz and Gollu as applied to claim 1 above, and further in view of Fregene et al. U.S. Pub. No. 2007/0078600 (“Fregene”).
Shalev-Shwartz and Gollu discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. Shalev-Shwartz fails to explicitly disclose the motion plan is generated, determined, or selected through an interactive linear quadratic regulator based on the plurality of different constraints.
However, Fregene teaches the computer-implemented method of claim 1, wherein the motion plan is generated, determined, or selected through an interactive linear quadratic regulator based on the plurality of different constraints (see at least [0052] A linear quadratic regulator is the emergency controller. The trajectories of the vehicle performing the emergency maneuver procedures lie in the set .mu.(t.sub.e) if at the time t.sub.e the state of the vehicle x.sub.t.sub.e belongs to the set .XI.(t.sub.e). Since .mu.(t.sub.e) is centered at y.sub.t.sub.e.sub.,pos, constraint (10) becomes x.sub.t.sub.e.sub.,vel.epsilon..mu..sub.v, .XI..sub.v={x.sub.vel.epsilon.R.sup.3|({right arrow over (0)},x.sub.vel).epsilon..XI.. The set .XI.v constrains the speed of the vehicle to lie within bounds from which an emergency stop can be accomplished without violating y.sub.p.sup.ER. .XI. is a polyhedron and therefore .XI..sub.v is also a polyhedron.)
Thus, KONG discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. Fregene teaches the motion plan is generated, determined, or selected through an interactive linear quadratic regulator based on the plurality of different constraints.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KONG and incorporate the teachings of Fregene wherein the motion plan is generated, determined, or selected through an interactive linear quadratic regulator based on the plurality of different constraints. Doing so allows for accurate and efficient constraint or obstacle information gathering. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz and Gollu as applied to claim 1 above, and further in view of Swenson and Friedman et al. U.S. Patent No. 10,593,074 (“Friedman”).
	Regarding claim 22 as best understood, Shalev-Shwartz and Gollu discloses a method for analyzing the plan of motion for a vehicle and determining the constraints associated with said motion plan. Shalev-Shwartz fails to explicitly disclose receiving user input indicative of a selection of the at least one point by a user through a display.
	However, Friedman teaches receiving, by the computing system through the user interface, user input indicative of a selection of the at least one point by a user; and (see at least [claim 5] The method of claim 1, further comprising: receiving a second user input via the user interface, the second user input comprising a user-selection of a point located within an area enclosed by the geographical area boundary; and providing the at least one processor with an indication of user selection of the geographical area.)
	Thus, Shalev-Shwartz discloses a method for analyzing the motion of a vehicle, and generating an interface depicting the environment surrounding the subject vehicle with the different element constraints. Friedman teaches receiving user input indicative of a selection of the at least one point by a user through a display.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz and incorporate the teachings of Friedman to include receiving user input indicative of a selection of the at least one point by a user through a display. Doing so allows for user interaction with the onboard system.
	Furthermore, Shalev-Shwartz fails to explicitly disclose providing , data indicative of the at least one constraint and the sub measure of the influence of the at least one constraint on the motion plan at the at least one point. However, Swenson teaches wherein in response to the user input, providing, by the computing system, data indicative of the at least one constraint and the sub measure of the influence of the at least one constraint on the motion plan at the at least one point (see at least [¶ 0054] In step 702, the system 10 or other device receives or otherwise accesses cartographic data or other data that represents a desired route or path across a field or other area. For example, the route may consist of a number of parallel paths in a field a specified distance apart. The route may take into account the boundaries of the field and any known obstacles such as buildings, trees, fences, etc. The system 10 or other device may display several optional routes or paths and permit the vehicle operator to select one. The route data may be obtained from any source such as a separate computer or network running conventional agricultural mapping software.)
Thus, Shalev-Shwartz discloses a method for analyzing the motion of a vehicle, and generating an interface depicting the environment surrounding the subject vehicle with the different element constraints. Swenson teaches a user interface showing constraint and the measure of the influence of the at least one constraint on the generation, the determination, or the selection of the motion plan.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz and incorporate the teachings of Swenson to include a user interface showing constraint and the measure of the influence of the at least one constraint on the generation, the determination, or the selection of the motion plan. Doing so allows the method to display the surrounding obstacles/constraints to the vehicle with a measure of the constraint influence/effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668